[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________           FILED
                                              U.S. COURT OF APPEALS
                           No. 11-14523         ELEVENTH CIRCUIT
                       Non-Argument Calendar        FEB 14, 2012
                     ________________________        JOHN LEY
                                                      CLERK
               D.C. Docket No. 4:11-cr-00003-BAE-GRS-1

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                               versus

FELIX VEIGA,

                                                   Defendant-Appellant.

                     ________________________

                           No. 11-14637
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 4:11-cr-00003-BAE-GRS-3

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                               versus
ACIEL ALONSO,
a.k.a. Alonso Aciel,
                                                               Defendant-Appellant.

                             _______________________

                   Appeals from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                (February 14, 2012)

Before DUBINA, Chief Judge, HULL and BLACK, Circuit Judges.

PER CURIAM:

      Appellants Felix Veiga and Aciel Alonso appeal their 48-month sentences,

twice the applicable guideline range, after pleading guilty to unauthorized

possession of 15 or more credit cards, in violation of 18 U.S.C. § 1029(a)(3).

Appellants argue that their respective sentences are unreasonable. However, we

conclude, for reasons set forth below, that the district court properly calculated the

guidelines range and considered the appropriate factors and arrived at a reasonable

sentence in each instance.

      We review the reasonableness of a sentence for abuse of discretion. United

States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). The reasonableness review

consists of two steps. Id. First, we must check for procedural error, such as

improperly calculating the guidelines range, treating the guidelines as mandatory,

                                          2
failing to consider the factors set forth in 18 U.S.C. § 3553(a), selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen

sentence. Id.

      Second, we must review the substantive reasonableness of a sentence. Id.

“The review for substantive unreasonableness involves examining the totality of

the circumstances, including an inquiry into whether the statutory factors in

§ 3553(a) support the sentence in question.” United States v. Gonzalez, 550 F.3d

1319, 1324 (11th Cir. 2008) (per curiam). “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both [the] record and the factors in section 3553(a).” United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam). “The weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” United States v. Williams, 526 F.3d 1312, 1322 (11th Cir.

2008) (per curiam) (quotations and alteration omitted). We vacate a sentence only

if “left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the

case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc)

(quotation omitted).

                                          3
      When sentencing a defendant, a district court shall consider: (1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence imposed to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense, to afford adequate deterrence to criminal conduct, to protect the public

from further crimes of the defendant, and to provide the defendant with training,

medical care, or correctional treatment; (3) the kinds of sentences available; (4)

the sentencing guidelines’ range; (5) pertinent Sentencing Commission policy

statements; (6) the need to avoid unwarranted sentencing disparities among

similarly situated defendants with similar records; and (7) the need to provide

restitution to victims. 18 U.S.C. § 3553(a).

      Facts in the presentence investigation report (“PSI”) are undisputed and

deemed to be admitted unless a party objects to them. United States v. Beckles,

565 F.3d 832, 844 (11th Cir. 2009). Accordingly, all argument on appeal that

such facts are in error is precluded. Id.

      We conclude from the record that Veiga and Alonso’s sentences are

reasonable. The facts used to calculate guideline enhancements were taken from

the PSI and not objected to before the district court. The facts contained in the PSI

were accurate and the enhancements were correctly calculated, making appellants’

                                            4
respective sentences procedurally reasonable. Similarly, the record demonstrates

that the district court correctly considered all of the appropriate factors when

arriving at appellants’ sentences. The district court did not abuse its discretion

when it determined that the criminal activity in this case was particularly

troublesome, in light of the amount of fraudulent activity and the sophisticated

nature of the fraud. The district court properly determined that higher sentences

were necessary to deter confederates of Veiga and Alonso from engaging in

similar criminal conduct. Accordingly, the appellants’ respective sentences were

also substantively reasonable.

      For the above-stated reasons, we affirm Veiga and Alonso’s sentences.

      AFFIRMED.




                                          5